Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 1 of 8 PageID #:6




                          (;+,%,7
      Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 2 of 8 PageID #:7
                                                                                           Michael Best & Friedrich LLP
                                                                                                      Attorneys at Law
                                                                                                      Luke W. DeMarte
                                                                                                         T 312.222.5795
                                                                                           E lwdemarte@michaelbest.com




Ocotber 6, 2020

VIA E-MAIL MANAGEMENT@COLOCROSSING.COM

Velocity Servers, Inc. dba ColoCrossing
325 Delaware Ave.
Suite 300
Buffalo, NY 14202

Re:    DMCA Copyright Infringement Notification

Dear Sirs:

This firm represents Antares Capital LP (“Antares”). We hereby provide notice of
infringements of Antares’ copyrights pursuant to the terms of the Digital Millennium
Copyright Act.

Antares is the owner of various copyrighted works, including the website
https://www.antares.com/ and all of the images, text, and audiovisual works
displayed on such site (collectively, the “Antares Website”).

It has come to our attention that ColoCrossing is hosting a website at
https://www.ki-ecfinance.com (the “Infringing Website”) which is an unauthorized
copy of nearly all of the Antares Website.

Representative examples of such unauthorized copying include the following:




             444 West Lake Street, Suite 3200 | Chicago, IL 60606 | T 312.222.0800 | F 312.222.0818
                                                 michaelbest.com
     Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 3 of 8 PageID #:8




ColoCrossing
October 6, 2020
Page 2

Antares Website




Infringing Website (https://www.ki-ecfinance.com/en/index.html)
     Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 4 of 8 PageID #:9




ColoCrossing
October 6, 2020
Page 3

Antares Website




Infringing Website (https://www.ki-ecfinance.com/en/about-KI%20-%20EC/index.html)
    Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 5 of 8 PageID #:10




ColoCrossing
October 6, 2020
Page 4

Antares Website




Infringing Website (https://www.ki-ecfinance.com/en/financing/index.html)
    Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 6 of 8 PageID #:11




ColoCrossing
October 6, 2020
Page 5

Antares Website
    Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 7 of 8 PageID #:12




ColoCrossing
October 6, 2020
Page 6




Infringing Website
(https://www.ki-ecfinance.com/en/about-KI%20-%20EC/leadership-team/index.html)




I have a good faith belief that such use of the Antares Website on the Infringing Website
hosted by ColoCrossing is not authorized by the copyright owner, the copyright owner’s
agent, or the law. The information in this notification is accurate. I swear, under the
penalty of perjury, that I am authorized to act on behalf of the owner of the exclusive
rights in the Antares Website that are allegedly infringed.
     Case: 1:20-cv-06000 Document #: 1-2 Filed: 10/08/20 Page 8 of 8 PageID #:13




ColoCrossing
October 6, 2020
Page 7



We therefore request that you immediately remove or disable access to the entirety of
the Infringing Website.

I can be contacted at the address, email address and phone number below:

        Luke DeMarte
        Michael Best & Friedrich LLP
        444 W. Lake Street, Suite 3200
        Chicago, IL 60606
        lwdemarte@michaelbest.com
        (312) 222-5795


Very truly yours,

MICHAEL BEST & FRIEDRICH LLP

/s/ Luke W. DeMarte

Luke W. DeMarte

212828-9003\29050276.v1
